COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
ROBERT CROYSDILL,                                                  No. 08-15-00179-CV
                                                 §
                              Appellant,                              Appeal from the
                                                 §
v.                                                                  34th District Court
                                                 §
OLD REPUBLIC INSURANCE                                           of El Paso County, Texas
COMPANY,                                         §
                                                                  (TC# 2013-DCV1136)
                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order granting summary judgment (i) in favor of Appellee on the judicial review

claim to the extent it grants summary judgment on whether the compensable injury extended to

and included chronic lumbar radiculitis, and (ii) in favor of Appellee on the breach of the

Release claim. We therefore reverse those portions of the trial court’s order granting summary

judgment (i) in favor of Appellee on the judicial review claim to the extent it grants summary

judgment on whether the compensable injury extended to and included chronic lumbar

radiculitis, and (ii) in favor of Appellee on the breach of the Release claim, and we remand these

claims to the trial court for further proceedings consistent with the opinion. The trial court’s

order granting summary judgment in favor of Appellee is affirmed in all other respects.

       We further order that Appellee pay one-half (1/2) of the costs of this appeal. It appearing
to this Court that Appellant is indigent for purposes of appeal, this Court makes no other order

with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF MAY, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                2